Exhibit F
                   Supreme Court of the State of New York
                 Appellate Division: Second Judicial Department
                                                                                            D65745
                                                                                              G/htr

      AD3d

WILLIAM F. MASTRO, A.P.J.
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS
FRANCESCA E. CONNOLLY, JJ.


2020-01437                                                                    OPINION & ORDER

In the Matter of Christopher Andrew McPartland,
an attorney and counselor-at-law.

Grievance Committee for the Tenth Judicial District,
petitioner; Christopher Andrew McPartland,
respondent.

(Attorney Registration No. 2377588)


                MOTION by the Grievance Committee for the Tenth Judicial District to strike the
respondent’s name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law §
90(4), based upon his conviction of a felony. The respondent was admitted to the Bar at a term of
the Appellate Division of the Supreme Court in the Second Judicial Department on January 9, 1991.

                Catherine A. Sheridan, Hauppauge, NY (Nancy B. Gabriel of counsel), for petitioner.

                Long Tuminello, LLP, Bay Shore, NY (Michelle Aulivola of counsel), for respondent.


PER CURIAM.                                   On December 17, 2019, after a jury trial before the
Honorable Joan Azrack, a Judge of the United States District Court for the Eastern District of New
York, the respondent was found guilty of (1) conspiracy to tamper with witnesses and obstruct an
official proceeding in violation of 18 USC §§ 1512(k) and 3551 et seq.; (2) tampering with a witness,


March 3, 2021                                                                                Page 1.
                   MATTER OF McPARTLAND, CHRISTOPHER ANDREW
victim, or informant, and obstruction of an official proceeding in violation of 18 USC §§ 2,
1512(b)(1), (2)(A) and (3), (c)(2) and 3351 et seq.; (3) obstruction of justice in violation of 18 USC
§§ 2, 1503(a), (b)(3) and 3551 et seq.; and (4) accessory after the fact to the deprivation of John
Doe’s civil rights in violation of 18 USC §§ 3 and 3551 et seq.
                 The Grievance Committee for the Tenth Judicial District now moves to strike the
respondent’s name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law §
90(4), based upon his conviction of a felony. The respondent opposes the motion and cross-moves,
inter alia, to refer the matter to a Special Referee for a hearing to determine whether the respondent’s
conviction constitutes a “serious crime” pursuant to Judiciary Law § 90(4)(d).
                 Pursuant to Judiciary Law § 90(4)(a), “[a]ny person being an attorney and
counsellor-at-law who shall be convicted of a felony as defined in paragraph e of this subdivision,
shall upon such conviction, cease to be an attorney and counsellor-at-law.” Judiciary Law § 90(4)(e)
provides that:
                 “[f]or purposes of this subdivision, the term felony shall mean any
                 criminal offense classified as a felony under the laws of this state or
                 any criminal offense committed in any other state, district, or territory
                 of the United States and classified as a felony therein which if
                 committed within this state, would constitute a felony in this state.”

                 A felony committed in another jurisdiction need not be a mirror image of a New York
felony, but it must have “essential similarity” (Matter of Margiotta, 60 NY2d 147, 150).
                 The Grievance Committee asserts, inter alia, that the respondent’s conviction of the
federal crime of tampering with a witness, victim, or informant in violation of 18 USC §§
1512(b)(1), (2)(A) and (3) and (c)(2) is essentially similar to the New York felony of tampering with
a witness in the third degree in violation of Penal Law § 215.11 (see Matter of Davenport, 119 AD2d
247). The respondent asserts that the New York statute that is essentially similar to the federal
statute of tampering and obstruction is Penal Law § 215.10, tampering with a witness in the fourth
degree, a class A misdemeanor, and requests a hearing to determine if the respondent has been
convicted of a serious crime.
                 We conclude that the respondent’s conviction of the federal crime of tampering with
a witness, victim, or informant in violation of 18 USC §§ 1512(b)(1), (2)(A) and (3) and (c)(2) is
essentially similar to the New York felony of tampering with a witness in the third degree in


March 3, 2021                                                                                   Page 2.
                    MATTER OF McPARTLAND, CHRISTOPHER ANDREW
violation of Penal Law § 215.11 (see Matter of Spota, 184 AD3d 301; Matter of Davenport, 119
AD2d 247). By virtue of his federal felony conviction, the respondent was automatically disbarred
and ceased to be an attorney pursuant to Judiciary Law § 90(4)(a).
                Accordingly, the Grievance Committee’s motion to strike the respondent’s name from
the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4), is granted to reflect
the respondent’s disbarment as of December 17, 2019, and the respondent’s cross motion is denied.

MASTRO, A.P.J., RIVERA, DILLON, CHAMBERS, and CONNOLLY, JJ., concur.

                ORDERED that the motion of the Grievance Committee for the Tenth Judicial
District to strike the name of the respondent, Christopher Andrew McPartland, from the roll of
attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4), is granted; and it is further,

                ORDERED that the respondent’s cross motion is denied; and it is further,

                ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Christopher
Andrew McPartland, is disbarred, effective December 17, 2019, and his name is stricken from the
roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,

               ORDERED that the respondent, Christopher Andrew McPartland, shall comply with
the rules governing the conduct of disbarred or suspended attorneys (see 22 NYCRR 1240.15); and
it is further,

                 ORDERED that pursuant to Judiciary Law § 90, the respondent, Christopher Andrew
McPartland, is commanded to desist and refrain from (1) practicing law in any form, either as
principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law
before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another
an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself
out in any way as an attorney and counselor-at-law; and it is further,

               ORDERED that if the respondent, Christopher Andrew McPartland, has been issued
a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing
agency, and the respondent shall certify to the same in his affidavit of compliance pursuant to 22
NYCRR 1240.15(f).

                                               ENTER:

                                                             Aprilanne Agostino
                                                             Clerk of the Court




March 3, 2021                                                                                 Page 3.
                   MATTER OF McPARTLAND, CHRISTOPHER ANDREW
